 



Exhibit 10.6
RECORDING REQUESTED BY,
AND WHEN RECORDED MAIL TO:
Latham & Watkins LLP
5800 Sears Tower
233 South Wacker Drive
Chicago, IL 60606
Attention: Arlene B. Richman
Tel: (312) 876-6506
SPACE ABOVE THIS LINE RESERVED FOR RECORDER’S USE
DEED OF TRUST, SECURITY AGREEMENT,
ASSIGNMENT OF RENTS AND LEASES AND FIXTURE FILING
by and from
THE PACIFIC LUMBER COMPANY, “Grantor”
to
FIDELITY NATIONAL TITLE COMPANY, “Trustee”
for the benefit of
MARATHON STRUCTURED FINANCE FUND L.P.,
in its capacity as Administrative Agent, “Beneficiary”
Dated as of July 18, 2006
ATTENTION: COUNTY RECORDER: This Deed of Trust covers goods which are or are to
become affixed to or fixtures on the land described in Exhibit A hereto and is
to be filed for record in the records where deeds of trust on real estate are
recorded. Additionally, this instrument should be appropriately indexed, not
only as a deed of trust, but also as a fixture filing covering goods that are or
are to become fixtures on the real property described herein and as a financing
statement covering as extracted collateral and timber to be cut. The mailing
addresses of Grantor (Debtor) and Beneficiary (Secured Party) are set forth in
the Preamble of this Deed of Trust.

 



--------------------------------------------------------------------------------



 



DEED OF TRUST, SECURITY AGREEMENT,
ASSIGNMENT OF RENTS AND LEASES AND FIXTURE FILING
     THIS DEED OF TRUST, SECURITY AGREEMENT, ASSIGNMENT OF RENTS AND LEASES AND
FIXTURE FILING (as hereafter amended, modified, extended, restated, supplemented
or renewed from time to time, the “Deed of Trust”) is dated as of July 18, 2006,
by and from THE PACIFIC LUMBER COMPANY, a Delaware corporation (“Grantor”),
having an address at 125 Main Street, Scotia, California 95565, to FIDELITY
NATIONAL TITLE COMPANY (“Trustee”), having an address at 404 H Street, Eureka,
California 95501, for the benefit of MARATHON STRUCTURED FINANCE FUND L.P., as
administrative agent (in such capacity, “Agent”) for the lenders party to the
Loan Agreement (defined below) (all such lenders, together with their respective
successors and assigns, are collectively referred to as the “Lenders”), having
an address at 461 Fifth Avenue, New York, New York 10017 (Agent, together with
its successors and assigns, “Beneficiary”). The term “Grantor” shall be
synonymous with the term “Trustor” for purposes of California law.
RECITALS
     A. Agent and the Lenders have entered into that certain Term Loan Agreement
dated as of July 18, 2006, with THE PACIFIC LUMBER COMPANY, a Delaware
corporation, and BRITT LUMBER CO., INC., a California corporation (collectively
referred to as “Borrower”), pursuant to which Agent and the Lenders have made
certain commitments, subject to the terms and conditions set forth therein, to
extend certain credit facilities to Borrower (said Term Loan Agreement, as it
may hereafter be amended, restated, supplemented or otherwise modified from time
to time, the “Loan Agreement”).
     B. Grantor and other Affiliates of Borrower have executed and delivered
that certain Guarantee and Collateral Agreement dated as of July 18, 2006, (as
the same may hereafter be amended, restated, supplemented or otherwise modified
from time to time, the “Guarantee”) in favor of Beneficiary for the benefit of
the Lenders, pursuant to which Grantor has guaranteed the prompt payment and
performance when due of all of the obligations of Borrower under the Loan
Agreement and the other Loan Documents to which Borrower is a party.
     C. Pursuant to the Loan Agreement, in order to induce Agent and the Lenders
to make Loans and other extensions of credit under the Loan Agreement, Grantor
has agreed to execute and deliver this Deed of Trust.
ARTICLE 1
DEFINITIONS
     Section 1.1. Definitions. All capitalized terms used herein without
definition shall have the respective meanings ascribed to them in the Loan
Agreement. As used herein, the following terms shall have the following
meanings:
          (a) “Indebtedness”: (1) All indebtedness of Borrower to Beneficiary
and the Lenders under the Loan Documents, including, without limitation, the sum
of all (i) principal, interest and other amounts due under or secured by the
Loan Agreement and other Loan Documents, and (ii) principal, interest and other
amounts which may hereafter be loaned by

 



--------------------------------------------------------------------------------



 



Beneficiary or any of the Lenders under or in connection with the Loan
Agreement, or any of the other Loan Documents, whether evidenced by a promissory
note or other instrument that, by its terms, is secured hereby, and (iii) all
obligations of Grantor pursuant to the Guarantee and Collateral Agreement of
even date herewith, and (2) all other indebtedness, obligations and liabilities
of any kind direct or indirect, now or hereafter existing of Grantor to
Beneficiary or any of the Lenders under documents that recite that they are
intended to be secured by this Deed of Trust.
          (b) “Mortgaged Property”: All of Grantor’s right, title and interest
in and to the following: (1) the fee interest in the real property described in
Exhibit A-1 attached hereto and incorporated herein by this reference, together
with any greater estate therein as hereafter may be acquired by Grantor (the
“Land”), (2) all buildings, structures and other improvements, now or at any
time situated, placed or constructed upon the Land, together with any greater
estate therein as hereafter may be acquired by Grantor (the “Improvements”),
(3) all materials, supplies, equipment, apparatus and other items of personal
property now owned or hereafter acquired by Grantor and now or hereafter
attached to, installed in connection with any of the Improvements or the Land,
and water, gas, electrical, storm and sanitary sewer facilities and all other
utilities whether or not situated in easements (the “Fixtures”), (4) all
personal property of any kind or character, including such items of personal
property as defined in the UCC, now owned or hereafter acquired by Grantor and
now or hereafter affixed to, placed upon, used in connection with, arising from
or otherwise related to the Land and Improvements or which may be used in or
relating to the planning, development, financing or operation of the Mortgaged
Property, including, without limitation, furniture, furnishings, equipment,
machinery, rights of Grantor under leases of Fixtures or other personal property
or equipment (the “Personalty”), (5) all plans, specifications, shop drawings
and other technical descriptions prepared for construction, repair or alteration
of the Improvements, and all amendments and modifications thereof (the “Plans”),
(6) all leases, subleases, licenses, concessions, occupancy agreements or other
agreements (written or oral, now or at any time in effect) which grant a
possessory interest in, or the right to use, all or any part of the Mortgaged
Property, together with all related security and other deposits (the “Leases”)
(7) all of the rents, revenues, income, proceeds, profits, security and other
types of deposits, and other benefits paid or payable by parties to the Leases
other than Grantor for using, leasing, licensing, possessing, operating from,
residing in, selling or otherwise enjoying the Mortgaged Property (the “Rents”),
(8) all other agreements, such as construction contracts, architects’
agreements, engineers’ contracts, utility contracts, maintenance agreements,
management agreements, service contracts, permits, licenses, certificates and
entitlements in any way relating to the development, construction, use,
occupancy, operation, maintenance, enjoyment, acquisition or ownership of the
Mortgaged Property (the “Property Agreements”), (9) all rights, privileges,
tenements, hereditaments, rights-of-way, easements, appendages and appurtenances
appertaining to the foregoing, and all right, title and interest, if any, of
Grantor in and to any streets, ways, alleys, strips or gores of land adjoining
the Land or any part thereof, (10) all trees and timber, including without
limitation standing timber and crops and timber to be cut, now located on or
hereafter planted or growing in the soil on the Land or any part thereof,
subject to the rights granted to Scotia Pacific Company, LLC in those certain
Grant Deeds from Grantor to Scotia Pacific Lumber Company, LLC recorded on
July 17, 1998 in the Official Records of Humboldt County, California as
Instrument Nos. 1998-18652-23, 1998-18653-3 and 18654-4 (the “Timber Rights
Deed”) to harvest such trees and timber on those portions of the Land described
in the Timber Rights Deed (the “Timber”), which rights are further subject to

2



--------------------------------------------------------------------------------



 



that certain New Master Purchase Agreement dated July 20, 1998 between Scotia
Pacific Company, LLC, as seller and The Pacific Lumber Company, as purchaser;
(11) all trees and timber, including without limitation standing timber and
crops and timber to be cut, now located on or hereafter planted or growing in
the soil of certain lands owned by Salmon Creek Corporation and Scotia Pacific,
LLC as to which ownership and the right in perpetuity to harvest such trees and
timber was conveyed to Grantor in that certain Grant Deed from Salmon Creek
Corporation (Instrument No. 1998-18649-3) and that certain Grant Deed from
Scotia Pacific Company LLC (Instrument No. 1998-18655-3) and reserved by Grantor
in that certain Quitclaim Deed from Grantor to Scotia Pacific Company LLC
(Instrument No. 1998-18650-02), each recorded on July 17, 1998 in the Official
Records of Humboldt County, California (the “Timber Rights”), and which lands
are described in Exhibit A-2 attached hereto; (12) all accessions, replacements
and substitutions for any of the foregoing and all proceeds thereof,
(13) subject to the terms of the Loan Agreement, all insurance policies,
unearned premiums therefor and proceeds from such policies covering any of the
above property now or hereafter acquired by Grantor, (14) all mineral, water,
oil and gas rights and as extracted collateral now or hereafter acquired and
relating to all or any part of the Mortgaged Property and (15) any awards,
remunerations, reimbursements, settlements or compensation heretofore made to
Grantor or hereafter to be made to Grantor by any Governmental Authority
pertaining to the Land, Improvements, Fixtures or Personalty. As used in this
Deed of Trust, the term “Mortgaged Property” means all or, where the context
permits or requires, any portion of the above or any interest therein.
Notwithstanding anything herein to the contrary, in no event shall the Mortgaged
Property include, and Grantor shall not be deemed to have granted a security
interest in, any of Grantor’s rights or interests in or under, any license,
contract, permit, instrument, security or franchise to which Grantor is a party
or any of its rights or interests thereunder to the extent, but only to the
extent, that such a grant would, under the terms of such license, contract,
permit, instrument, security or franchise, result in a breach of the terms of,
or constitute a default under, such license, contract, permit, Instrument,
Security or franchise (other than to the extent that any such term would be
rendered ineffective pursuant to the UCC or any other applicable law (including
the Bankruptcy Code) or principles of equity); provided, that immediately upon
the ineffectiveness, lapse or termination of any such provision the Mortgaged
Property shall include, and Grantor shall be deemed to have granted a security
interest in, all such rights and interests as if such provision had never been
in effect.
     In the event that any asset of Grantor is excluded from the Mortgaged
Property by virtue of the foregoing paragraph, Grantor agrees to use
commercially reasonable efforts to obtain all requisite consents to enable
Grantor to provide a security interest in such asset pursuant hereto as promptly
as practicable.
          (c) “Obligations”: The Indebtedness, together with all of the
agreements, covenants, conditions, warranties, representations and other
obligations of Borrower under the Guarantee and Collateral Agreement and the
other Loan Documents to which it is a party.
          (d) “Permitted Liens”: Liens expressly permitted by Section 6.02 of
the Loan Agreement.
          (e) “UCC”: The Uniform Commercial Code in the State of California. If
the creation, perfection and enforcement of any security interest herein granted
is governed by the

3



--------------------------------------------------------------------------------



 



laws of a state other than California then, as to the matter in question, the
term “UCC” means the Uniform Commercial Code in effect in that state.
ARTICLE 2
GRANT
     Section 2.1. Grant. To secure the full and timely payment and performance
of the Obligations, Grantor GRANTS, BARGAINS, ASSIGNS, SELLS and CONVEYS, to
Trustee the Mortgaged Property, subject, however, only to Permitted Liens, TO
HAVE AND TO HOLD the Mortgaged Property, IN TRUST, WITH POWER OF SALE, and
Grantor does hereby bind itself, its successors and assigns to WARRANT AND
FOREVER DEFEND the title to the Mortgaged Property unto Trustee.
ARTICLE 3
WARRANTIES, REPRESENTATIONS AND COVENANTS
     Grantor warrants, represents and covenants to Beneficiary and the Lenders
as follows:
     Section 3.1. Title to Mortgaged Property and Lien of this Instrument.
Grantor warrants that Grantor has a good and insurable fee estate in and to the
Land and each of the Improvements thereon, has the full power, authority and
right to execute, deliver and perform its obligations under this Deed of Trust
and to encumber, mortgage, transfer, give, grant, bargain, sell, alienate,
enfeoff, convey, confirm, warrant, pledge, assign and hypothecate the same and
that, except for Permitted Liens, Grantor possesses an unencumbered fee estate
in the Land and an unencumbered fee or leasehold estate in the Improvements and
that it owns the other Mortgaged Property free and clear of any Liens, claims or
interests except for Permitted Liens. This Deed of Trust creates valid,
enforceable first priority Liens and security interests against the Mortgaged
Property subject only to Permitted Liens.
     Section 3.2. First Lien Status. Grantor shall preserve and protect the
first Lien and security interest status of this Deed of Trust (subject only to
Permitted Liens). If any material Lien or security interest other than a
Permitted Lien is asserted against the Mortgaged Property, Grantor shall
promptly, and at its expense, (a) give Beneficiary a detailed written notice of
such lien or security interest (including origin, amount and other terms), and
(b) pay the underlying claim in full or take such other action so as to cause it
to be released or contest the same in compliance with the requirements of the
Loan Agreement.
     Section 3.3. Property Specific Representations.
          (a) The Mortgaged Property is free from material delinquent water
charges and sewer rents;
          (b) As of the date of this Deed of Trust, the Mortgaged Property is
free from unrepaired material damage caused by fire, flood, accident or other
casualty;
          (c) As of the date of this Deed of Trust, no part of the Mortgaged
Property has been taken in condemnation, eminent domain or like proceeding nor
is any such proceeding pending or, to Grantor’s knowledge, threatened;

4



--------------------------------------------------------------------------------



 



          (d) To Grantor’s knowledge, to the extent required for the intended
use of such property, the Improvements are generally structurally sound, and
free of material defects in materials and workmanship. All major building
systems located within the Improvements, including, without limitation, the
heating and air conditioning systems and the electrical and plumbing systems,
are in good working order and condition, except where failure to do so would not
have a material adverse effect on the operations at such property;
          (e) No contract or agreement (other than Permitted Liens) provides any
party with the right to obtain a lien or encumbrance upon the Mortgaged Property
superior to the lien of this Deed of Trust; and
          (f) There are no Leases, security agreements or financing statements
materially affecting the intended use of all or any portion of the Mortgaged
Property, other than (i) for Permitted Liens, (ii) as disclosed in writing by
Grantor to Beneficiary prior to the date hereof, and (iii) the security
agreements and financing statements created in favor of Beneficiary.
     Section 3.4. Payment and Performance. Grantor shall pay the Indebtedness
when due under the Loan Documents and shall perform the other Obligations in
full when they are required to be performed (subject to the terms of the Loan
Agreement).
     Section 3.5. Replacement of Fixtures and Personalty. Subject to the terms
and conditions of the Loan Agreement, which, in the event of any inconsistency
shall supersede this Section 3.5, and subject to Grantor’s rights under the Loan
Documents, Grantor shall not, without the prior written consent of Beneficiary,
permit any of the Fixtures or Personalty to be removed at any time from the Land
or Improvements, unless the removed item is removed temporarily in the ordinary
course of business or for maintenance and repair or, if removed permanently, is
obsolete and is replaced by an article of equal or better suitability and value,
owned by Grantor subject to the liens and security interests of this Deed of
Trust and the other Loan Documents, and free and clear of any other lien or
security interest (subject to Permitted Liens) except such as may be first
approved in writing by Beneficiary.
     Section 3.6. Inspections and Audits. Grantor shall permit inspections and
audits in accordance with the terms and conditions of Section 5.07 of the Loan
Agreement.
     Section 3.7. Maintenance of Mortgaged Property. Subject to the terms and
conditions of the Loan Agreement, which, in the event of any inconsistency shall
supersede this Section 3.7, Grantor shall:
          (a) promptly repair, restore, replace or rebuild any material portion
of the Mortgaged Property that may become damaged, destroyed, altered, removed,
severed, or demolished, whether or not proceeds of insurance are available or
sufficient for the purpose, with replacements at least equal in quality and
condition as previously existed, free from any security interest in,
encumbrances on or reservation of title thereto except the lien of this Deed of
Trust and Permitted Liens; and
          (b) keep the Mortgaged Property in good condition and repair, without
waste, and free from mechanics’, materialmen’s or like liens or claims except
for Permitted Liens.

5



--------------------------------------------------------------------------------



 



     Section 3.8. Prohibited Liens; Prohibited Transfers. If any such action or
condition would be inconsistent with the terms of the Loan Agreement, Grantor
shall not (a) create, suffer, or permit to be created or filed against the
Mortgaged Property any Lien superior or inferior to the lien created by this
Deed of Trust and (b) sell, lease or convey all or any part of the Mortgaged
Property or any interest therein.
     Section 3.9. Maintenance of Rights of Way, Easements and Licenses. Grantor
shall maintain all rights of way, easements, grants, privileges, licenses,
certificates, permits, entitlements and franchises necessary for the material
use of the Mortgaged Property and will not (to the extent Grantor has the right
to object), without the prior consent of Beneficiary, consent to any public
restriction (including any zoning ordinance) or private restriction as to the
use of the Mortgaged Property if such restrictions would interfere in a material
and adverse manner with the use of the Mortgaged Property. Grantor shall comply
in all material respects with all restrictive covenants affecting the Mortgaged
Property, and all material zoning ordinances and other public or private
restrictions as to the use of the Mortgaged Property, the failure to comply
which could interfere in a material and adverse manner with the use of the
Mortgaged Property.
     Section 3.10. Other Covenants. All of the covenants of Borrower (and, if a
party thereto, Grantor) to the extent applicable to the Mortgaged Property in
the Loan Agreement are incorporated herein by this reference and are made by
Grantor with respect to the Mortgaged Property. The covenants set forth in the
Loan Agreement include, among other provisions: (a) limitations on the lease,
sale or transfer of any of the Mortgaged Property, (b) the obligation to pay
when due all taxes on the Mortgaged Property or assessed against Beneficiary or
the Lenders with respect to the Loans, (c) the obligation to keep the Mortgaged
Property insured, as more particularly described in the Loan Agreement and
(d) the obligation to comply with all legal requirements (including
environmental laws) and, to the extent such incorporated covenants are analogous
to covenants in this Deed of Trust (but more permissive toward Grantor), then
the terms of the Loan Agreement covenants shall prevail. Such covenants,
together with covenants in this Article 3, are covenants running with the Land.
     Section 3.11. Condemnation Awards and Insurance Proceeds.
          (a) Grantor assigns all awards and compensation for any condemnation
or other taking, or any purchase in lieu thereof, to Beneficiary and authorizes
Beneficiary to collect and receive such awards and compensation and to give
proper receipts and acquittances therefor, subject to the terms of the Loan
Agreement.
          (b) Grantor assigns to Beneficiary all proceeds of any insurance
policies insuring against loss or damage to the Mortgaged Property. Grantor
authorizes Beneficiary to collect and receive such proceeds, to the extent
authorized to do so under the Loan Agreement, and at any time following the
occurrence and continuance of an Event of Default authorizes and directs the
issuer of each of such insurance policies to make payment for all such losses
directly to Beneficiary, instead of to Grantor and Beneficiary jointly.
          (c) Grantor hereby specifically, unconditionally and irrevocably
waives all rights of a property owner granted under California Code of Civil
Procedure Section 1265.255(a),

6



--------------------------------------------------------------------------------



 



which provides for allocation of condemnation proceeds between a property owner
and a lienholder, and any other law or successor statute of similar import.
     Section 3.12. Taxes. Grantor shall pay all material Taxes imposed or levied
by any Governmental Authority which create a lien upon the Mortgaged Property or
any part thereof before any penalty accrues thereon (all of which Taxes are
hereinafter referred to as “Impositions”). If by law any such Imposition is
payable, or may at the option of the taxpayer be paid, in installments, Grantor
may pay the same, together with any accrued interest on the unpaid balance of
such Imposition, in installments as the same become due and before any fine,
penalty, interest or cost may be added thereto for the nonpayment of any such
installment and interest. If at any time after the date hereof there shall be
assessed or imposed a license fee, tax or assessment on Beneficiary which is
measured by or based in whole or in part upon the amount of the outstanding
Obligations, then all such Taxes shall be deemed to be included within the term
“Impositions” as defined herein, and Grantor shall pay and discharge, or
reimburse Beneficiary for the payment of same (if Grantor is not permitted to
pay such Imposition directly) the same as herein provided with respect to the
payment of Impositions, or, if Grantor shall not be permitted by law to pay and
discharge such Imposition either directly or indirectly, then, at the option of
Beneficiary, all obligations secured hereby, together with all interest thereon,
shall become immediately due and payable.
     Section 3.13. Peaceable Possession. Subject to the Permitted Liens,
Grantor’s possession of the Mortgaged Property has been peaceable and
undisturbed and Grantor does not know of any facts by reason of which any
adverse claim to any part of the Mortgaged Property or to any undivided interest
therein might be set up or made.
     Section 3.14. Rights of Beneficiary. With respect to the Obligations,
Grantor authorizes Beneficiary to perform any or all of the following acts at
any time in its sole discretion, all without notice to or the consent or
approval of Grantor and without affecting Grantor’s obligations under this Deed
of Trust, but subject to the terms and conditions of the Loan Agreement, which
shall supersede this Section 3.14:
          (a) Beneficiary may alter any Obligation of any party other than
Grantor, including renewing, compromising, extending or accelerating, or
otherwise changing the time for payment of, or increasing or decreasing the rate
of interest on, all or any part of any such Obligation;
          (b) Beneficiary may take and hold security for any Obligation, accept
additional or substituted security therefor, and subordinate, exchange, enforce,
waive, release, compromise, fail to perfect, and sell or otherwise dispose of
any such security;
          (c) Beneficiary may direct the order and manner of any public or
private sale of all or any part of any security assigned to Beneficiary by
Borrower or any other person, or otherwise to comply with the Uniform Commercial
Code with respect to any personal property collateral, and Beneficiary may also
bid at any such sale;
          (d) Beneficiary shall apply any payments or recoveries from Borrower,
any guarantor (a “Guarantor”) of the Obligations or any other source, and any
proceeds of any

7



--------------------------------------------------------------------------------



 



security, to the Obligations in such manner, order and priority as required by
the Loan Agreement, whether or not those obligations are secured at the time of
the application;
          (e) Beneficiary may release Borrower or any other person of its
liability for all or any part of any Obligation;
          (f) Beneficiary may substitute, add, or release any one or more
Guarantors or endorsers.
          (g) Beneficiary or any Lender may extend other credit to Borrower, and
may take and hold security for the credit so extended, all without affecting
Grantor’s liability under this Deed of Trust.
     Section 3.15. Lawfulness and Reasonableness. Grantor warrants that all of
the waivers in this Deed of Trust are made with full knowledge of their
significance, and of the fact that events giving rise to any defense or other
benefit waived by Grantor may destroy or impair rights which Grantor would
otherwise have against Beneficiary, and other persons, or against collateral.
Grantor agrees that (i) all such waivers are reasonable under the circumstances
and (ii) if any such waiver is determined (by a court of competent jurisdiction)
to be contrary to any law or public policy, the other waivers herein shall
nonetheless remain in full force and effect.
     Section 3.16. Limitation on Amount Obligated; Contribution by Other
Persons. Anything contained in this Deed of Trust to the contrary
notwithstanding, if any Fraudulent Transfer Law (as hereinafter defined) is
determined by a court of competent jurisdiction to be applicable to the
obligations of Grantor under this Deed of Trust, such obligations shall be
limited to a maximum aggregate amount equal to the largest amount that would not
render Grantor’s obligations under this Deed of Trust subject to avoidance as a
fraudulent transfer or conveyance under Section 548 of Title 11 of the United
States Code or any applicable provisions of comparable state law (collectively,
the “Fraudulent Transfer Laws”), in each case after giving effect to all other
liabilities of Grantor, contingent or otherwise, that are relevant under the
Fraudulent Transfer Laws to the extent that such indebtedness would be
discharged in an amount equal to the amount paid by Grantor under this Deed of
Trust pursuant to which the liability of Grantor under this Deed of Trust is
included in the liabilities taken into account in determining such maximum
amount and after giving effect as assets to the value (as determined under the
applicable provisions of the Fraudulent Transfer Laws) of any rights to
subrogation, reimbursement, indemnification, or contribution of Grantor pursuant
to applicable law or pursuant to the terms of any agreement.
     Section 3.17. Enforceability. Grantor hereby acknowledges that (i) the
obligations undertaken by Grantor in this Deed of Trust are complex in nature,
(ii) numerous possible defenses to the enforceability of these obligations may
presently exist and/or may arise hereafter, (iii) as part of Beneficiary’s
consideration for accepting this Deed of Trust as security for advances to be
made with respect to the Obligations, Beneficiary has specifically bargained for
the waiver and relinquishment by Grantor of all such defenses, and (iv) Grantor
has had the opportunity to seek and receive legal advice from skilled legal
counsel in the area of financial transactions of the type contemplated herein.
Given all of the above, Grantor hereby represents and confirms to Beneficiary
that Grantor is fully informed regarding, and that Grantor does

8



--------------------------------------------------------------------------------



 



thoroughly understand, (a) the nature of all such possible defenses, (b) the
circumstances under which such defenses may arise, (c) the benefits which such
defenses might confer upon Grantor, and (d) the legal consequences to Grantor of
waiving such defenses. Grantor acknowledges that Grantor enters into this Deed
of Trust with the intent that this Deed of Trust and all of the informed waivers
in this Deed of Trust shall each and all be fully enforceable by Beneficiary, to
the extent permitted by applicable law, and that Beneficiary is accepting this
Deed of Trust in material reliance upon the presumed full enforceability
thereof.
ARTICLE 4
DEFAULT AND FORECLOSURE
     Section 4.1. Remedies. If an Event of Default has occurred and is
continuing, Beneficiary may, at Beneficiary’s election and by or through Trustee
or otherwise, exercise any or all of the following rights, remedies and
recourses:
          (a) Acceleration. Declare the Indebtedness and/or other Obligations to
be immediately due and payable, without further notice, presentment, protest,
notice of intent to accelerate, notice of acceleration, demand or action of any
nature whatsoever (each of which hereby is expressly waived by Grantor),
whereupon the same shall become immediately due and payable.
          (b) Entry on Mortgaged Property. To the extent permitted by applicable
law, enter the Mortgaged Property and take exclusive possession thereof and of
all books, records and accounts relating thereto or located thereon. If Grantor
remains in possession of the Mortgaged Property after an Event of Default and
without Beneficiary’s prior written consent, Beneficiary may invoke any legal
remedies to dispossess Grantor.
          (c) Operation of Mortgaged Property. Hold, lease, develop, manage,
operate or otherwise use the Mortgaged Property upon such terms and conditions
as Beneficiary may deem reasonable under the circumstances (making such repairs,
alterations, additions and improvements and taking other actions, from time to
time, as Beneficiary deems necessary or desirable), and apply all Rents and
other amounts collected by Trustee (for the benefit of Beneficiary) or
Beneficiary in connection therewith in accordance with the provisions of
Section 4.7.
          (d) Foreclosure and Sale. Institute proceedings for the complete
foreclosure of this Deed of Trust, either by judicial action or by power of
sale, in which case the Mortgaged Property may be sold for cash or credit in one
or more parcels as Beneficiary may determine. With respect to any notices
required or permitted under the UCC, Grantor agrees that ten (10) days prior
written notice shall be deemed commercially reasonable. At any such sale by
virtue of any judicial proceedings, power of sale, or any other legal right,
remedy or recourse, the title to and right of possession of any such property
shall pass to the purchaser thereof, and to the fullest extent permitted by law,
Grantor shall be completely and irrevocably divested of all of its right, title,
interest, claim, equity, equity of redemption, and demand whatsoever, either at
law or in equity, in and to the property sold and such sale shall be a perpetual
bar both at law and in equity against Grantor, and against all other Persons
claiming or to claim the property sold or any part thereof, by, through or under
Grantor. Beneficiary or any of the Lenders may be a

9



--------------------------------------------------------------------------------



 



purchaser at such sale. If Beneficiary is the highest bidder, Beneficiary may
credit the portion of the purchase price that would be distributed to
Beneficiary against the Indebtedness in lieu of paying cash. In the event this
Deed of Trust is foreclosed by judicial action, appraisement of the Mortgaged
Property is waived.
          (e) Receiver. Make application to a court of competent jurisdiction
for, and obtain from such court as a matter of strict right and without notice
to Grantor or regard to the adequacy of the Mortgaged Property for the payment
and performance of the Obligations, the appointment of a receiver of the
Mortgaged Property, and Grantor irrevocably consents to such appointment. Any
such receiver shall have all the usual powers and duties of receivers in similar
cases, including the full power to rent, maintain and otherwise operate the
Mortgaged Property upon such terms as may be approved by the court, and shall
apply such Rents in accordance with the provisions of Section 4.7.
          (f) Other. Exercise all other rights, remedies and recourses granted
under the Loan Documents or otherwise available at law or in equity (including
an action for specific performance of any covenant contained in the Loan
Documents, either before, during or after any proceeding to enforce this Deed of
Trust).
     Section 4.2. Separate Sales; Postponement. If an Event of Default has
occurred and is continuing, the Mortgaged Property, including any Mortgaged
Property which is personal property, may be sold in one or more parcels and in
such manner and order as Trustee in its sole discretion may elect; the right of
sale arising out of any Event of Default shall not be exhausted by any one or
more sales. To the extent permitted by applicable law, Trustee may postpone the
sale of all or any portion of the Mortgaged Property by public announcement at
such time and place of sale, and from time to time thereafter may postpone such
sale by public announcement or subsequently notice sale, and without further
notice make such sale at the time fixed by the last postponement, or may, in its
discretion, give a new notice of sale.
     Section 4.3. Remedies Cumulative, Concurrent and Nonexclusive. Beneficiary,
Trustee and the Lenders shall have all rights, remedies and recourses granted in
the Loan Documents and, to the extent not prohibited or restricted thereby, and
available at law or equity (including the UCC), which rights (a) shall be
cumulative and concurrent, (b) may be pursued separately, successively or
concurrently against Grantor or others obligated under the Loan Documents, or
against the Mortgaged Property, or against any one or more of them, at the sole
discretion of Beneficiary, Trustee or the Lenders, as the case may be, (c) may
be exercised as often as occasion therefor shall arise, and the exercise or
failure to exercise any of them shall not be construed as a waiver or release
thereof or of any other right, remedy or recourse, and (d) are intended to be,
and shall be, nonexclusive. No action by Beneficiary, Trustee or the Lenders in
the enforcement of any rights, remedies or recourses under the Loan Documents or
otherwise at law or equity shall be deemed to cure any Event of Default.
     Section 4.4. Release of and Resort to Collateral. Beneficiary may release,
regardless of consideration and without the necessity for any notice to or
consent by the holder of any subordinate lien on the Mortgaged Property, any
part of the Mortgaged Property without, as to the remainder, in any way
impairing, affecting, subordinating or releasing the lien or security interest
created in or evidenced by the Loan Documents or their status as a first and
prior lien and

10



--------------------------------------------------------------------------------



 



security interest in and to the Mortgaged Property. For payment and performance
of the Obligations, Beneficiary may resort to any other security in such order
and manner as Beneficiary may elect.
     Section 4.5. Waiver of Redemption, Notice and Marshalling of Assets. To the
fullest extent permitted by law, Grantor hereby irrevocably and unconditionally
waives and releases (a) all benefit that might accrue to Grantor by virtue of
any present or future statute of limitations or law or judicial decision
exempting the Mortgaged Property from attachment, levy or sale on execution or
providing for any appraisement, valuation, stay of execution, exemption from
civil process, redemption or extension of time for payment, (b) except to the
extent expressly provided for in the Loan Documents, all notices of any Event of
Default or of any election by Trustee, Beneficiary or the Lenders to exercise or
the actual exercise of any right, remedy or recourse provided for under the Loan
Documents, and (c) any right to a marshalling of assets or a sale in inverse
order of alienation.
     Section 4.6. Discontinuance of Proceedings. If Beneficiary, Trustee or the
Lenders shall have proceeded to invoke any right, remedy or recourse permitted
under the Loan Documents and shall thereafter elect to discontinue or abandon it
for any reason, Beneficiary, Trustee, or the Lenders, as the case may be, shall
have the unqualified right to do so and, in such an event, Grantor, Beneficiary,
Trustee, and the Lenders shall be restored to their former positions with
respect to the Indebtedness, the other Obligations, the Loan Documents, the
Mortgaged Property and otherwise, and the rights, remedies, recourses and powers
of Beneficiary, Trustee, and the Lenders shall continue as if the right, remedy
or recourse had never been invoked, but no such discontinuance or abandonment
shall waive any Event of Default which may then exist or the right of
Beneficiary, Trustee, or the Lenders thereafter to exercise any right, remedy or
recourse under the Loan Documents for such Event of Default.
     Section 4.7. Application of Proceeds. The proceeds of any sale of, and the
Rents and other amounts generated by the holding, leasing, management, operation
or other use of the Mortgaged Property, shall be applied by Beneficiary,
Trustee, or the Lenders, as the case may be, (or the receiver, if one is
appointed) in such manner as Beneficiary, Trustee, or the Lenders, as the case
may be, determine subject to the terms and conditions of the Loan Agreement.
     Section 4.8. Occupancy After Foreclosure. Any sale of the Mortgaged
Property or any part thereof in accordance with Section 4.1(d) will divest all
right, title and interest of Grantor in and to the property sold. Subject to
applicable law, any purchaser at a foreclosure sale will receive immediate
possession of the property purchased. If Grantor retains possession of such
property or any part thereof subsequent to such sale, Grantor will be considered
a tenant at sufferance of the purchaser, and will, if Grantor remains in
possession after demand to remove, be subject to eviction and removal, forcible
or otherwise, with or without process of law.
     Section 4.9. Additional Advances and Disbursements; Costs of Enforcement.
          (a) Upon the occurrence and during the continuance of an Event of
Default, Beneficiary shall have the right, but not the obligation, to cure such
Event of Default in the name and on behalf of Grantor. All sums advanced and
expenses incurred at any time by Beneficiary

11



--------------------------------------------------------------------------------



 




under this Section, or otherwise under this Deed of Trust or any of the other
Loan Documents or applicable law, shall bear interest from the date that such
sum is advanced or expense incurred, to and including the date of reimbursement,
computed at the rate applicable to past due principal payments with respect to
Loans (as described in Section 2.07 of the Loan Agreement (the “Default Rate”),
and all such sums, together with interest thereon, shall be secured by this Deed
of Trust.
     (b) Grantor shall pay all expenses (including reasonable attorneys’ fees
and expenses) of or incidental to the perfection and enforcement of this Deed of
Trust and the other Loan Documents, or the enforcement, compromise or settlement
of the Obligations or any claim under this Deed of Trust and the other Loan
Documents, and for the curing thereof, or for defending or asserting the rights
and claims of Beneficiary in respect thereof, by litigation or otherwise.
     Section 4.10. No Mortgagee in Possession. Neither the enforcement of any of
the remedies under this Article 4, the assignment of the Rents and Leases under
Article 5, the security interests under Article 6, nor any other remedies
afforded to Beneficiary or the Lenders under the Loan Documents, at law or in
equity shall cause Beneficiary, Trustee, or any Lender to be deemed or construed
to be a mortgagee in possession of the Mortgaged Property, to obligate
Beneficiary, Trustee, or any Lender to lease the Mortgaged Property or attempt
to do so, or to take any action, incur any expense, or perform or discharge any
obligation, duty or liability whatsoever under any of the Leases or otherwise.
     Section 4.11. Actions by Beneficiary to Preserve the Mortgaged Property. If
Grantor fails to make any payment or do any act as and in the manner provided in
this Deed of Trust, in any of the other Loan Documents, Beneficiary, in its sole
and absolute discretion, without obligation so to do and without notice to or
demand upon Grantor and without releasing Grantor from any obligation, may make
such payment or do such act in such manner and to such extent as Beneficiary may
deem necessary to protect the security hereof. In connection therewith (without
limiting Beneficiary’s general powers), if an Event of Default has occurred and
is continuing, Beneficiary shall have and is hereby given the right, but not the
obligation, (i) to enter upon and take possession of the Mortgaged Property;
(ii) to make additions, alterations, repairs and Improvements to the Mortgaged
Property which it may consider necessary or proper to keep the Mortgaged
Property in good condition and repair; (iii) to appear and participate in any
action or proceeding which affects or may affect the security hereof or the
rights or powers of Beneficiary; (iv) to pay, purchase, contest or compromise
any encumbrance, claim, charge, lien or debt which, in Beneficiary’s judgment,
may affect or appear to affect the security of this Deed of Trust; and (v) in
exercising such powers, to employ counsel or other necessary or desirable
experts or consultants. Grantor shall, immediately upon demand therefor by
Beneficiary, pay all reasonable costs and expenses incurred by Beneficiary in
connection with the exercise by Beneficiary of the foregoing rights, including
cost of evidence of title, court costs, appraisals, surveys, and reasonable
attorneys’ fees, together with interest thereon from the date incurred at the
Default Rate. All such costs and expenses together with interest thereon shall
be secured by this Deed of Trust.
     Section 4.12. Due On Sale. In order to induce Beneficiary and Lenders to
make the Loans and other extensions of credit under the Loan Agreement, Grantor
agrees that, except as

12



--------------------------------------------------------------------------------



 



otherwise expressly permitted pursuant to the Loan Agreement, in the event of
any “transfer” of the Mortgaged Property without the prior written consent of
Beneficiary, Beneficiary has the absolute right at its option, without prior
demand or notice, to declare all sums secured by this Deed of Trust immediately
due and payable. Consent to one such transaction will not be deemed to be a
waiver of the right to require consent to future or successive transactions.
Beneficiary may grant or deny such consent in its sole discretion and, if
consent is given, any such transfer will be subject to this Deed of Trust, and
any such transferee shall assume all obligations hereunder and agree to be bound
by all provisions contained herein. Such assumption will not, however, release
Grantor, Borrower or any maker or guarantor of the Obligations from any
liability thereunder without the prior written consent of Beneficiary and
Lenders. As used herein, “transfer” includes the direct or indirect sale,
agreement to sell, transfer, conveyance, pledge, collateral assignment or
hypothecation of the Mortgaged Property, or any portion thereof or interest
therein, whether voluntary, involuntary, by operation of law or otherwise, the
execution of any installment land sale contract or similar instrument affecting
all or a portion of the Mortgaged Property, or the lease of all or substantially
all of the Mortgaged Property.
ARTICLE 5
ASSIGNMENT OF RENTS AND LEASES
     Section 5.1. Assignment. In furtherance of and in addition to the
assignment made by Grantor in Section 2.1 of this Deed of Trust, Grantor hereby
absolutely and unconditionally assigns, sells, transfers and conveys to Trustee
(for the benefit of Beneficiary) and to Beneficiary all of its right, title and
interest in and to all Leases, whether now existing or hereafter entered into,
and all of its right, title and interest in and to all Rents. This assignment is
an absolute assignment and not an assignment for additional security only. So
long as no Event of Default shall have occurred and be continuing, Grantor shall
have a revocable license from Trustee and Beneficiary to exercise all rights
extended to the landlord under the Leases, including the right to receive and
collect all Rents and to hold the Rents in trust for use in the payment and
performance of the Obligations and to otherwise use the same. The foregoing
license is granted subject to the conditional limitation that no Event of
Default shall have occurred and be continuing. Upon the occurrence and during
the continuance of an Event of Default and upon written notice from Beneficiary
to Grantor, whether or not legal proceedings have commenced, and without regard
to waste, adequacy of security for the Obligations or solvency of Grantor, the
license herein granted shall automatically expire and terminate.
     Section 5.2. No Obligation. Notwithstanding Beneficiary’s rights hereunder,
Beneficiary shall not be obligated to perform, and Beneficiary does not
undertake to perform, any obligation, duty or liability with respect to the
Leases or Rents on account of this Deed of Trust. Beneficiary shall have no
responsibility on account of this Deed of Trust for the control, care,
maintenance or repair of the Mortgaged Property, for any waste committed on the
Mortgaged Property, for any dangerous or defective condition of the Mortgaged
Property, or for any negligence in the management, upkeep, repair or control of
the Mortgaged Property.
     Section 5.3. Right to Apply Rents. Beneficiary shall have the right, but
not the obligation, to use and apply any Rents received hereunder in such manner
as Beneficiary shall determine subject to the terms and conditions of the Loan
Agreement.

13



--------------------------------------------------------------------------------



 



     Section 5.4. Perfection Upon Recordation. Grantor acknowledges that
Beneficiary and Trustee have taken all actions necessary to obtain, and that
upon recordation of this Deed of Trust, Beneficiary and Trustee shall have, to
the extent permitted under applicable law, a valid and fully perfected, first
priority, present assignment of the Rents arising out of the Leases and all
security for such Leases. Grantor acknowledges and agrees that upon recordation
of this Deed of Trust Trustee’s (for the benefit of Beneficiary) and
Beneficiary’s interest in the Rents shall be deemed to be fully perfected,
“choate” and enforced as to Grantor and to the extent permitted under applicable
law, all third parties, including, without limitation, any subsequently
appointed trustee in any case under Title 11 of the United States Code (the
“Bankruptcy Code”), without the necessity of commencing a foreclosure action
with respect to this Deed of Trust, making formal demand for the Rents,
obtaining the appointment of a receiver or taking any other affirmative action.
     Section 5.5. Bankruptcy Provisions. Without limitation of the absolute
nature of the assignment of the Rents hereunder, Grantor, Trustee and
Beneficiary agree that (a) this Deed of Trust shall constitute a “security
agreement” for purposes of Section 552(b) of the Bankruptcy Code, (b) the
security interest created by this Deed of Trust extends to property of Grantor
acquired before the commencement of a case in bankruptcy and to all amounts paid
as Rents and (c) such security interest shall extend to all Rents acquired by
the estate after the commencement of any case in bankruptcy.
     Section 5.6. No Merger of Estates. So long as part of the Indebtedness and
the other Obligations secured hereby remain unpaid and undischarged, the fee,
leasehold and subleasehold estates (if any) to the Mortgaged Property shall not
merge, but shall remain separate and distinct, notwithstanding the union of such
estates either in Grantor, Beneficiary, any tenant or any third party by
purchase or otherwise.
ARTICLE 6
SECURITY AGREEMENT
     Section 6.1. Security Interest. This Deed of Trust constitutes a “security
agreement” on personal property within the meaning of the UCC and other
applicable law and with respect to the Mortgaged Property. To this end, Grantor
grants to Beneficiary a first and prior priority security interest subject only
to the Permitted Liens in the Mortgaged Property which is personal property to
secure the payment of the Indebtedness and performance of the other Obligations,
and agrees that Beneficiary shall have all the rights and remedies of a secured
party under the UCC with respect to such property. Any notice of sale,
disposition or other intended action by Beneficiary with respect to the
Mortgaged Property which is personal property sent to Grantor at least ten
(10) days prior to any action under the UCC shall constitute reasonable notice
to Grantor. It is the express understanding and intent of the parties that as to
any personal property interests subject to Chapter 9 of the Uniform Commercial
Code, Beneficiary, upon an Event of Default (subject to the Loan Agreement), may
proceed under such Uniform Commercial Code or may proceed as to both real and
personal property interests in accordance with the provisions of this Deed of
Trust and its rights and remedies in respect to real property, and treat both
real and personal property interests as one parcel or package of security.

14



--------------------------------------------------------------------------------



 



     Section 6.2. Financing Statements. Grantor hereby authorizes Beneficiary to
file such financing statements and hereby agrees to execute and deliver to
Beneficiary, in form and substance reasonably satisfactory to Beneficiary, such
further assurances as Beneficiary may, from time to time, reasonably consider
necessary to create, perfect and preserve Beneficiary’s security interest
hereunder and Beneficiary may cause such statements and assurances to be
recorded and filed, at such times and places as may be required or permitted by
law to so create, perfect and preserve such security interest. Grantor is a
corporation duly organized under the laws of the State of California and, except
as otherwise expressly provided in the Loan Agreement, shall not change the
state of its organization without less than twenty (20) days prior written
notice to Beneficiary.
     Section 6.3. Fixture Filing and Financing Statement for As Extracted
Collateral and Timber to Be Cut. This Deed of Trust shall also constitute a
“fixture filing” and “financing statement covering as extracted collateral and
timber to be cut” for the purposes of the UCC against all of the Mortgaged
Property that is or is to become fixtures, as extracted collateral or timber to
be cut, as applies. For purposes of the UCC, the following information
concerning the security interest herein granted is furnished:
          (a) The name of Grantor is: The Pacific Lumber Company, a Delaware
corporation, whose organizational number is 2075141; having an address as set
forth in the first paragraph of this Deed of Trust.
          (b) The name of the Secured Party (Beneficiary) is: MARATHON
STRUCTURED FINANCE FUND L.P., in its capacity as Agent, having an address as set
forth in the first paragraph of this Deed of Trust.
          (c) Information concerning the security interest evidenced by this
instrument may be obtained from the Secured Party at its address above.
          (d) Grantor is the record owner of the real estate described in this
Security Instrument.
This document is to be filed in the real estate records. A description of the
real estate is attached hereto as Exhibits A-1 and A-2.
ARTICLE 7
CONCERNING THE TRUSTEE
     Section 7.1. Certain Rights. At any time, or from time to time, without
liability therefor and without notice, upon written request of Beneficiary and
presentation of this Deed of Trust and without affecting any personal liability
of any person for payment or performance of the Obligations or the effect of
this Deed of Trust upon the remainder of the Mortgaged Property, Trustee may
(i) reconvey any part of the Mortgaged Property, (ii) consent in writing to the
making of any map or plat thereof, (iii) join in granting any easement thereon,
or (iv) join in any extension agreement or any agreement subordinating the lien
or charge hereof. With the approval of Beneficiary, Trustee shall have the right
to select, employ and consult with counsel. Trustee shall have the right to rely
on any instrument, document or signature authorizing or supporting any action
taken or proposed to be taken by it hereunder, believed by it in good faith

15



--------------------------------------------------------------------------------



 



to be genuine. Trustee shall be entitled to reimbursement for actual, reasonable
expenses incurred by it in the performance of its duties. Grantor shall, from
time to time, pay the compensation due to Trustee hereunder and indemnify,
defend and save Trustee harmless against, all liability and reasonable expenses
that may be incurred by it in the performance of its duties, including those
arising from the joint, concurrent, or comparative negligence of Trustee;
however, Grantor shall not be liable under such indemnification to the extent
such liability or expenses result solely from Trustee’s gross negligence or
willful misconduct. Grantor’s obligations under this Section 7.1 shall not be
reduced or impaired by principles of comparative or contributory negligence.
     Section 7.2. Retention of Money. All moneys received by Trustee shall,
until used or applied as herein provided, be held in trust for the purposes for
which they were received, but need not be segregated in any manner from any
other moneys (except to the extent required by law), and Trustee shall be under
no liability for interest on any moneys received by Trustee hereunder.
     Section 7.3. Successor Trustees. If Trustee or any successor Trustee shall
die, resign or become disqualified from acting in the execution of this trust,
or Beneficiary shall desire to appoint a substitute Trustee, Beneficiary shall
have full power to appoint one or more substitute Trustees and, if preferred,
several substitute Trustees in succession who shall succeed to all the estates,
rights, powers and duties of Trustee. Such appointment may be executed by any
authorized agent of Beneficiary and as so executed, such appointment shall be
conclusively presumed to be executed with authority, valid and sufficient,
without further proof of any action. Trustee shall be deemed to have accepted
appointment of this instrument when this instrument is recorded, and any
successor shall be deemed to have accepted appointment when the notice of
substitution is recorded. Without limitation of the foregoing, Beneficiary may,
from time to time, by a written instrument executed and acknowledged by
Beneficiary, recorded in the county in which the Mortgaged Property is located
or by otherwise complying with the provisions of applicable law, substitute a
successor or successors to any Trustee named herein or acting hereunder; and
such successor(s) shall, without conveyance from the predecessor Trustee,
succeed to all title, estate, rights, powers and duties of such predecessor.
     Section 7.4. Perfection of Appointment. Should any deed, conveyance or
instrument of any nature be required from Grantor by any successor Trustee to
more fully and certainly vest in and confirm to such successor Trustee such
estates, rights, powers and duties, then, upon request by such Trustee, all such
deeds, conveyances and instruments shall be made, executed, acknowledged and
delivered and shall be caused to be recorded and/or filed by Grantor.
     Section 7.5. Trustee Liability. In no event or circumstance shall Trustee
or any substitute Trustee hereunder be personally liable under or as a result of
this Deed of Trust, either as a result of any action by Trustee (or any
substitute Trustee) in the exercise of the powers hereby granted or otherwise.

16



--------------------------------------------------------------------------------



 



ARTICLE 8
MISCELLANEOUS
     Section 8.1. Notices; Notices of Default. Any notice required or permitted
to be given under this Deed of Trust shall be given in accordance with
Section 9.01 of the Loan Agreement. Any Grantor whose address is set forth
beneath the signature of Grantor on the execution page hereof hereby requests
that a copy of notice of default and notice of sale be mailed to Grantor at that
address (or at such other address as Grantor may designate in writing in
accordance with Section 9.01 of the Loan Agreement). Failure to insert an
address shall constitute a designation of Grantor’s last known address as the
address for such notice.
     Section 8.2. Covenants Running with the Land. All Obligations contained in
this Deed of Trust are intended by Grantor, Beneficiary and Trustee to be, and
shall be construed as, covenants running with the Mortgaged Property. As used
herein, “Grantor” shall refer to the party named in the first paragraph of this
Deed of Trust and to any subsequent owner of all or any portion of the Mortgaged
Property (without in any way implying that Beneficiary has or will consent to
any such conveyance or transfer of the Mortgaged Property). All Persons who may
have or acquire an interest in the Mortgaged Property shall be deemed to have
notice of, and be bound by, the terms of the Loan Agreement and the other Loan
Documents; however, no such party shall be entitled to any rights thereunder
without the prior written consent of Beneficiary.
     Section 8.3. Attorney-in-Fact. Grantor hereby irrevocably appoints
Beneficiary and its successors and assigns, as its attorney-in-fact, which
agency is coupled with an interest and with full power of substitution, (a) to
execute and/or record any notices of completion, cessation of labor or any other
notices that Beneficiary reasonably deems appropriate to protect Beneficiary’s
interest, if Grantor shall fail to do so within ten (10) days after written
request by Beneficiary, (b) upon the issuance of a deed pursuant to the
foreclosure of this Deed of Trust or the delivery of a deed in lieu of
foreclosure, to execute all instruments of assignment, conveyance or further
assurance with respect to the Leases, Rents, Personalty, Fixtures, Plans,
Property Agreements, Proceeds, Insurance and Condemnation Awards in favor of the
grantee of any such deed and as may be necessary or desirable for such purpose,
(c) to prepare, execute and file or record financing statements, continuation
statements, applications for registration and like papers necessary to create,
perfect or preserve Beneficiary’s security interests and rights in or to any of
the Mortgaged Property, and (d) if any Event of Default has occurred and is
continuing, to perform any obligation of Grantor hereunder, however:
(1) Beneficiary shall not under any circumstances be obligated to perform any
obligation of Grantor; (2) any sums advanced by Beneficiary in such performance
shall be added to and included in the Indebtedness and shall bear interest at
the Default Rate; (3) Beneficiary as such attorney-in-fact shall only be
accountable for such funds as are actually received by Beneficiary; and
(4) Beneficiary shall not be liable to Grantor or any other person or entity for
any failure to take any action which it is empowered to take under this
Section 8.3.
     Section 8.4. Successors and Assigns. This Deed of Trust shall be binding
upon and inure to the benefit of Beneficiary, Trustee, Grantor and the Lenders
and their respective successors and assigns. Grantor shall not, without the
prior written consent of Beneficiary, assign any rights, duties or obligations
hereunder.

17



--------------------------------------------------------------------------------



 



     Section 8.5. No Waiver. Any failure by Beneficiary, Trustee or the Lenders
to insist upon strict performance of any of the terms, provisions or conditions
of the Loan Documents shall not be deemed to be a waiver of same, and
Beneficiary, Trustee or the Lenders shall have the right at any time to insist
upon strict performance of all of such terms, provisions and conditions.
     Section 8.6. Subrogation. To the extent proceeds of the Loans have been
used to extinguish, extend or renew any indebtedness against the Mortgaged
Property, then Beneficiary shall be subrogated to all of the rights, liens and
interests existing against the Mortgaged Property and held by the holder of such
indebtedness and such former rights, liens and interests, if any, are not
waived, but are continued in full force and effect in favor of Beneficiary.
     Section 8.7. Loan Agreement. If any conflict or inconsistency exists
between this Deed of Trust and the Loan Agreement, the Loan Agreement shall
govern.
     Section 8.8. Release or Reconveyance. Upon payment in full of the
Indebtedness and performance in full of the other Obligations, Beneficiary, at
Grantor’s expense, shall release the liens and security interests created by
this Deed of Trust or reconvey, without warranty, the Mortgaged Property to the
Person or Persons legally entitled thereto.
     Section 8.9. Waiver of Stay, Moratorium and Similar Rights. Grantor agrees,
to the full extent that it may lawfully do so, that it will not at any time
insist upon or plead or in any way take advantage of any stay, marshalling of
assets, extension, redemption or moratorium law now or hereafter in force and
effect so as to prevent or hinder the enforcement of the provisions of this Deed
of Trust or the Indebtedness or other Obligations secured hereby, or any
agreement between Grantor and Beneficiary or any rights or remedies of
Beneficiary, Trustee or the Lenders.
     Section 8.10. Usury. This Deed of Trust and all of the other Loan Documents
are intended to be performed in accordance with, and only to the extent
permitted by, all applicable usury laws. If any provision hereof or of any of
the other Loan Documents or the application thereof to any person or
circumstance shall, for any reason and to any extent, be invalid or
unenforceable, neither the application of such provision to any other person or
circumstance nor the remainder of the instrument in which such provision is
contained shall be affected thereby and shall be enforced to the greatest extent
permitted by applicable laws. It is expressly stipulated and agreed to be the
intent of Grantor and Beneficiary to at all times comply with the usury and
other applicable laws now or hereafter governing the interest payable on the
Obligations. If the applicable law is ever revised, repealed or judicially
interpreted so as to render usurious any amount called for under any of the
other Loan Documents, or contracted for, charged, taken, reserved or received
with respect to the Obligations, or if Beneficiary’s exercise of the option to
accelerate the maturity of the Obligations, or if any prepayment of the
Obligations result in the payment of any interest in excess of that permitted by
law to be agreed upon by Grantor and Beneficiary, then it is the express intent
of Grantor and Beneficiary that all excess amounts theretofore collected by
Beneficiary be credited on the principal balance of the Loans (or, if the Loans
and all of such other Obligations have been paid in full, refunded), and the
provisions of the Loans and the other Loan Documents immediately be deemed
reformed and the amounts thereafter collectable hereunder and thereunder
reduced, without the necessity of the

18



--------------------------------------------------------------------------------



 



execution of any new document, so as to comply with the then applicable laws,
but so as to permit the recovery of the fullest amount otherwise called for
hereunder or thereunder. All sums paid, or agreed to be paid, for the use,
forbearance, detention, taking, charging, receiving or reserving on the
Obligations shall, to the extent permitted by applicable laws, be amortized,
prorated, allocated and spread throughout the full term of such Obligations
until payment in full so that the rate or amount of interest on account of such
Obligations does not exceed any usury ceiling from time to time in effect and
applicable thereto for so long as debt is outstanding under the Obligations.
     Section 8.11. Applicable Law. The provisions of this Deed of Trust shall be
governed by and construed under the laws of the state in which the Mortgaged
Property is located.
     Section 8.12. Headings. The Article, Section and Subsection titles hereof
are inserted for convenience of reference only and shall in no way alter, modify
or define, or be used in construing, the text of such Articles, Sections or
Subsections.
     Section 8.13. Entire Agreement. This Deed of Trust and the other Loan
Documents embody the entire agreement and understanding between Grantor and
Beneficiary and supersede all prior agreements and understandings between such
parties relating to the subject matter hereof and thereof. Accordingly, this
Deed of Trust, the other Loan Documents may not be contradicted by evidence of
prior, contemporaneous or subsequent oral agreements of the parties. There are
no unwritten oral agreements between the parties.
     Section 8.14. Beneficiary as Agent; Successor Agents.
          (a) Beneficiary has been appointed to act as Agent hereunder by the
Lenders. Beneficiary shall have the right hereunder to make demands, to give
notices, to exercise or refrain from exercising any rights, and to take or
refrain from taking any action (including, without limitation, the release or
substitution of the Mortgaged Property) in accordance with the terms of the Loan
Agreement, any related agency agreement among Beneficiary and the Lenders
(collectively, as amended, supplemented or otherwise modified or replaced from
time to time, the “Agency Documents”) and this Deed of Trust. Grantor and all
other persons shall be entitled to rely on releases, waivers, consents,
approvals, notifications and other acts of Beneficiary, without inquiry into the
existence of required consents or approvals of the Lenders therefor.
          (b) Beneficiary shall at all times be the same Person that is Agent
under the Agency Documents. Written notice of resignation by Agent pursuant to
the Agency Documents shall also constitute notice of resignation as Beneficiary
under this Deed of Trust. Removal of Agent pursuant to any provision of the
Agency Documents shall also constitute removal as Beneficiary under this Deed of
Trust. Appointment of a successor Agent pursuant to the Agency Documents shall
also constitute appointment of a successor Beneficiary under this Deed of Trust.
Upon the acceptance of any appointment as Agent by a successor Agent under the
Agency Documents, that successor Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the retiring or
removed Beneficiary under this Deed of Trust, and the retiring or removed
Beneficiary shall promptly (i) assign and transfer to such successor Beneficiary
all of its right, title and interest in and to this Deed of Trust and the

19



--------------------------------------------------------------------------------



 




Mortgaged Property, and (ii) execute and deliver to such successor Beneficiary
such assignments and amendments and take such other actions, as may be necessary
or appropriate in connection with the assignment to such successor Beneficiary
of the liens and security interests created under this Deed of Trust. After any
retired or removed Agent’s resignation or removal hereunder as Beneficiary, the
provisions of this Deed of Trust and the Agency Documents shall inure to its
benefit as to any actions taken or omitted to be taken by it under this Deed of
Trust while it was the Beneficiary hereunder.
     Section 8.15. Severability. If any provision of this Deed of Trust is or
becomes invalid, illegal or unenforceable, such provision shall be deemed
amended to conform to applicable laws so as to be valid and enforceable or, if
it cannot be so amended without materially altering the intention of the
parties, it shall be stricken and the remainder of this Deed of Trust shall
remain in full force and effect.
     Section 8.16. Joint and Several Liability. The obligations of Grantor
hereunder shall be joint and several obligations of each entity comprising
Grantor.
     Section 8.17. Senior Deed of Trust. This Deed of Trust shall be prior and
senior to that certain Deed of Trust, Security Agreement, Assignment of Rents
and Leases and Fixture Filing of even date herewith, executed by Grantor in
favor of Marathon Structured Finance Fund L.P., as Agent for the lenders under
the Revolving Credit Agreement and recorded following this Deed of Trust.
ARTICLE 9
LOCAL LAW PROVISIONS
     Section 9.1. Inconsistencies. In the event of any inconsistencies between
the terms and conditions of this Article 9 and the other provisions of this Deed
of Trust, the terms and conditions of this Article 9 shall control and be
binding.
     Section 9.2. Waiver of Rights. Supplementing Section 8.8, Grantor waives,
to the full extent permitted by law, (1) the benefit of all laws now existing or
that may hereafter be enacted providing for any appraisement before sale of any
portion of the Mortgaged Property; (2) all rights of redemption, valuation,
appraisement, stay of execution, notice of election to mature or declare due the
Obligations and the right to require marshaling in the event of foreclosure of
the liens hereby created; and (3) all rights and remedies that Grantor may have
or be able to assert by reason of the laws of the State of California pertaining
to the rights and remedies of sureties, including, without limitation,
Sections 2809, 2810, 2819, 2839, 2845, 2849, 2850, 2899 and 3433 of the
California Civil Code.
     Section 9.3. Choice of Law. Supplementing Section 8.9, Grantor agrees that
(i) whether or not deficiency judgments are available under the laws of the
State of California after a foreclosure (judicial or nonjudicial) of the
Mortgaged Property, or any portion thereof, or any other realization thereon by
Beneficiary or Trustee, Beneficiary and Trustee shall have the right to seek
such a deficiency judgment against Grantor in other states or foreign
jurisdictions; (ii) to the extent Beneficiary or Trustee obtain a deficiency
judgment in any other state or foreign jurisdiction then such party shall have
the right to enforce such judgment in the State of

20



--------------------------------------------------------------------------------



 



California, as well as in other states or foreign jurisdictions; (iii) Grantor
and Beneficiary will submit to non-exclusive jurisdiction and the laying of
venue for any suit on this Deed of Trust in any state or federal court of
competent jurisdiction in the State, County and City of New York; (iv) without
limiting the generality of the foregoing, Grantor hereby waives, to the maximum
extent permitted by law, any rights it may have under the California Code of
Civil Procedure Sections 580b, 580d and 726 with respect to the Mortgaged
Property and the enforcement or realization by Beneficiary or Trustee of their
respective rights and remedies under this Deed of Trust or with respect to the
Mortgaged Property; and (v) no action, proceeding or judgment initiated, pursued
or obtained by Beneficiary or Trustee in the State of California with respect to
the Mortgaged Property or this Deed of Trust shall be considered a “judgment”
for the purposes of such Section 580d or an “action” for the purposes of such
Section 726.
[The remainder of this page has been intentionally left blank]

21



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Grantor has on the date set forth in the
acknowledgement hereto, effective as of the date first above written, caused
this instrument to be duly EXECUTED AND DELIVERED by authority duly given.

            GRANTOR:         THE PACIFIC LUMBER COMPANY
      By:   /s/ GARY L. CLARK           Name (Print): GARY L. CLARK         
Title (Print): VP Finance & Administration and CFO   

Address of Grantor:
125 Main Street
Scotia, CA 95565
Signature Page for Pacific Lumber Company Deed of Trust (Term Loan)





--------------------------------------------------------------------------------



 



                  STATE OF CALIFORNIA     )      
 
        )     ss.
COUNTY OF
  HUMBOLDT     )      
 
               

     On July 13, 2006, before me, Kristina Beck, a notary public in and for said
State, personally appeared Gary L. Clark, personally known to me (or proved to
me on the basis of satisfactory evidence) to be the person(s) whose name(s)
is/are subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their authorized capacity(ies), and
that by his/her/their signature(s) on the instrument the person(s), or the
entity upon behalf of which the person(s) acted, executed the instrument.
          WITNESS my hand and official seal.
Signature /s/ Kristina Beck               

    (Seal)  

Notary Page for Pacific Lumber Company Deed of Trust (Term Loan)





--------------------------------------------------------------------------------



 



EXHIBIT “A”
     See attached Exhibit A-1 and Exhibit A-2 which, together, comprise Exhibit
“A”.





--------------------------------------------------------------------------------



 



EXHIBIT A-1

Legal Description
A-1





--------------------------------------------------------------------------------



 



EXHIBIT A-2
Legal Description
A-2

